DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
2.	Applicant's election with traverse of Group I in the reply filed on February 14, 2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden on Examiner.  This is not found persuasive because, the methods of using compounds require a search of the symptoms, efficacy, treatment steps, and results which are very different between varying diseases, and therefore require a different field of search. The compound search requires a search in a compound searchable database, as well as a distinct class/subclass search –  C07D versus A61K. The prior art applicable to one invention would not likely be applicable to another invention. Prior art that teaches the compounds would not necessarily teach the methods of the instant claims, and therefore, prior art would not necessarily apply to both Groups I and II. Finally, the inventions are likely to raise different non-prior art issues under 35 U.S.C. 112, first paragraph. The enablement for the method claims require a very different search and examination of non-prior art issues. 
The requirement is still deemed proper and is therefore made FINAL.
3.         In accordance with the MPEP 803.02, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
4.         As per MPEP 803.02, the Examiner will determine whether the entire scope of the claims is patentable. Applicants' elected species 
    PNG
    media_image1.png
    242
    264
    media_image1.png
    Greyscale
 does not make a contribution over the prior art of record. Therefore, according to MPEP 803.02: should the elected species appear non-allowable, the search of the Markush-type claim will not be extended. If art is found on an elected species, the Markush-type claim shall be rejected and claims to the nonelected invention held withdrawn from further consideration. Since art was found on an elected species, subject matter not embraced by the elected species is therefore withdrawn from further consideration. It has been determined that the entire scope claimed is not patentable. 
Status of Claims
5.            Claims 30-35, 39, 42-43, and 45-48 are pending in the instant application. Claims 42-43 and 45-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention and species. Therefore, claims 30-35 and 39 read on an elected invention and species and are therefore under consideration in the instant application.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 30-35 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 30 recites the limitation, “wherein the heteroatoms are selected from the group consisting of sulfur, nitrogen, and oxygen…” It is unclear which heteroatoms in which variable this limitation is referring to. Examiner cannot ascertain the metes and bounds of the claimed scope and Examiner cannot search the full scope of the claimed compounds. Appropriate correction is required.
Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


10.	Claim(s) 30-35 and 39 is /are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Lehmann et al. [Lehmann, Frank. Three-Component Combinatorial Synthesis of Novel Dihydropyrano[2,3-c]pyrazoles. J. Comb. Chem. 2008, 10, 364-367].
	Lehmann et al. teaches anticipatory compounds on page S9, first compound, and compositions having antimicrobial, insecticidal, and anti-inflammatory activity (column 1, page 364).

Conclusion
11.	No claims are allowed.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha Shterengarts whose telephone number is (571)270-5316.  The examiner can normally be reached on Monday-Friday, 9-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMANTHA L SHTERENGARTS/Primary Examiner, Art Unit 1626